MEMORANDUM **
Michael Casey Carnohan appeals pro se from the district court’s judgment dismissing his action under the Federal Tort Claims Act (“FTCA”) arising from the denial of permission to purchase a handgun. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815, 816 (9th Cir. 1994) (per curiam) (grant of summary judgment, dismissal for failure to state a claim); Lovell v. Chandler, 303 F.3d 1039, 1050 (9th Cir.2002) (Eleventh Amendment immunity), and we affirm.
The district court properly granted the United States’ motion for summary judgment because Carnohan failed to raise a triable issue as to the nature of his commitment to a mental health facility. See 18 U.S.C. § 922(g)(4) (prohibiting a person “who has been committed to any mental *604institution” from possessing a firearm); 27 C.F.R. § 478.11 (defining “[c]ommitted to a mental institution”); Cal. Welf. & Inst. Code § 5250 (providing for treatment of a person who “has been advised of the need for, but has not been willing or able to accept, treatment on a voluntary basis”).
The district court properly granted the United States’ motion to dismiss Carnohan’s FTCA claim because Carnohan based his claim on the alleged misuse or misapplication of a federal statute. See Delta Savings Bank v. United States, 265 F.3d 1017, 1024-25 (9th Cir.2001) (explaining that to state an FTCA claim, plaintiff must show that the government’s conduct violated a state law).
The district court properly granted the State of California’s motion to dismiss for lack of jurisdiction. See U.S. Const. amend. XI; Federal Maritime Comm’n v. South Carolina State Ports Auth., 535 U.S. 743, 765, 122 S.Ct. 1864, 152 L.Ed.2d 962 (2002) (“[Sjovereign immunity applies regardless of whether a private plaintiffs suit is for monetary damages or some other type of relief.”).
Carnohan’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.